      Case 2:18-cv-02590-JZB Document 30-1 Filed 03/13/19 Page 1 of 1


2
3
4
5
                        IN THE UNITED STATES DISTRICT COURT
6
                              FOR THE DISTRICT OF ARIZONA
7
8    Angel A. Garcia, a single man,                 No. CV-18-02590-PHX-JZB
9                          Plaintiffs,              [PROPOSED] ORDER
10          vs.
11
     AVH Mortgage, LLC, an Arizona limited
12   liability company; LoanDepot.com, LLC,
     a Delaware limited liability company,,
13
                           Defendants.
14
15
            The parties in this case have requested that the case be referred back to Magistrate
16
     Judge Deborah M. Fine for the limited purpose of seeking Judge Fine’s assistance by
17
     telephone to assist with the negotiation.
18
            IT IS ORDERED that this matter be assigned to Magistrate Judge Deborah M.
19
     Fine for the limited purpose of continuing the settlement negotiations telephonically.
20
21
22
23
24
25
26
27
28
